 1                                                                      JS-6
 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA
11
     LBW, LLC, a Mississippi limited   )        Case No.: 2:18-cv-07829 CJC (GJSx)
12   liability company,                )
13                                     )        The Honorable Cormac J. Carney
                  Plaintiff,           )        Courtroom 7C
14                                     )
15         v.                          )        ORDER GRANTING JOINT
                                       )        STIPULATION OF DISMISSAL OF ALL
16   MICHAEL J. POLISH, an individual, )        CLAIMS AND COUNTERCLAIMS WITH
17   CATHERINE ANN BOSWORTH p/k/a )             PREJUDICE
     KATE BOSWORTH, d/b/a MAKE         )
18   PICTURES PRODUCTIONS, an          )        COMPLAINT FILED: September 7, 2018
19   individual, GIANCARLO RUIZ, an    )        TRIAL DATE:      March 3, 2020
     individual, and JESY MCKINNEY, an )
20   individual,                       )
21                                     )
                   Defendants.         )
22
                                       )
23                                     )
                                       )
24
     ________________________________ )
25

26

27

28
                                                  1
                 ORDER RE STIPULATION OF DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS WITH PREJUDICE
                                                           CIVIL ACTION NO. 2:18-cv-07829 CJC (GJSx)
 1         The Court, having read and considered the parties’ Joint Stipulation of Dismissal
 2   with Prejudice between and among Plaintiff LBW, LLC (“Plaintiff”), Defendants
 3   Michael J. Polish (“Polish”) and Catherine Ann Bosworth p/k/a Kate Bosworth
 4   (“Bosworth”), Defendant and Counterclaimant Jesy McKinney (“McKinney”), Third-
 5   Party Defendants Bryan Carpenter and Dawn Carpenter (“Third-Party Defendants”) and
 6   Defendant and Counterclaimant Giancarlo Ruiz (“Ruiz”), pursuant to the parties’
 7   respective settlement agreements,
 8         IT IS HEREBY ORDERED that all claims and counterclaims in the above-
 9   captioned action are hereby dismissed with prejudice, with each party to bear their own
10   costs, expenses, and attorneys' fees; and
11         IT IS HEREBY ORDERED that this Court shall retain jurisdiction for the
12   purposes of enforcing the parties’ Settlement Agreement.
13

14
     IT IS SO ORDERED.

15

16
     _____________________
       May 31, 2019                          ________________________________________
                                              __________________
                                                               ______________________
     DATED                                   HONORABLE CORMAC
                                                          CORMMAC J. CARNEY Y
17                                           UNITED STATES DISTRICT COURT
                                                                      COUR RT JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                   2
                  ORDER RE STIPULATION OF DISMISSAL OF ALL CLAIMS AND COUNTERCLAIMS WITH PREJUDICE
                                                            CIVIL ACTION NO. 2:18-cv-07829 CJC (GJSx)
